Exhibit 10.2

salesforce.com, inc.

Amended and Restated 2004 Employee Stock Purchase Plan

 

  1. ESTABLISHMENT, PURPOSE AND TERM OF PLAN.

1.1    Establishment. The salesforce.com, inc. 2004 Employee Stock Purchase Plan
was established effective as of the effective date of the initial registration
by the Company of its Stock under Section 12 of the Exchange Act (the “Effective
Date”).

1.2    Purpose. The purpose of the Plan is to advance the interests of the
Company and its stockholders by providing an incentive to attract, retain and
reward Eligible Employees of the Participating Company Group and by motivating
such persons to contribute to the growth and profitability of the Participating
Company Group. The Plan provides such Eligible Employees with an opportunity to
acquire a proprietary interest in the Company through the purchase of Stock. The
Company intends that the Plan qualify as an “employee stock purchase plan” under
Section 423 of the Code, including any amendments or replacements of such
section (the “Section 423(b) Plan”), although the Company makes no undertaking
nor representation to maintain such qualification, and the Plan shall be so
construed. In addition, this Plan document authorizes the grant of rights to
purchase Stock that do not qualify under Section 423(b) of the Code (the
“Non-Section 423(b) Plan”) pursuant to rules, procedures or sub-plans adopted by
the Board designed to achieve tax, securities law or other Company compliance
objectives in particular locations outside the United States. References to the
Plan include the Section 423(b) Plan and the Non-Section 423(b) Plan components.

If grants are intended to be made under the Non-Section 423(b) Plan component,
they will be designated as such by the Board at or prior to the time of grant.

1.3    Term of Plan. The Plan shall continue in effect until its termination by
the Board.

 

  2. DEFINITIONS AND CONSTRUCTION.

2.1    Definitions. Any term not expressly defined in the Plan but defined for
purposes of Section 423 of the Code shall have the same definition herein for
purposes of the Section 423(b) Plan and, unless specifically defined otherwise
therein, for the Non-Section 423 Plan. Whenever used herein, the following terms
shall have their respective meanings set forth below:

(a)    “Applicable Laws” means the requirements relating to the administration
of equity-based awards under U.S. state corporate laws, U.S. federal and state
securities laws, the Code, any stock exchange or quotation system on which the
Common Stock is listed or quoted and the applicable laws of any non-U.S. country
or jurisdiction where Purchase Rights are, or will be, granted under the Plan.

(b)    “Board” means the Board of Directors of the Company. If one or more
Committees have been appointed by the Board to administer the Plan, “Board” also
means such Committee(s). Until and unless the Board of Directors of the Company
determines otherwise, the Compensation Committee of the Board is deemed
appointed by the Board to administer the Plan and shall have all powers of the
Board under the Plan (provided, however, that this is delegation is
non-exclusive such that the Board of Directors shall also be entitled to
exercise all powers of the Board under the Plan).

(c)    “Code” means the U.S. Internal Revenue Code of 1986, as amended, and any
applicable regulations promulgated thereunder. Reference to a specific section
of the Code or U.S. Treasury Regulation thereunder will include such section or
regulation, any valid regulation or other official applicable guidance
promulgated under such section, and any comparable provision of any future
legislation or regulation amending, supplementing or superseding such section or
regulation.

(d)    “Committee” means the Compensation Committee or other committee of the
Board or of other individuals satisfying Applicable Laws appointed by the Board,
or by the Compensation Committee of the Board, duly appointed to administer the
Plan and having such powers as specified by the Board. Unless the powers of the
Committee have been specifically limited, the Committee shall have all of the
powers of the Board granted herein, including, without limitation, the power to
amend or terminate the Plan at any time, subject to the terms of the Plan and
any applicable limitations imposed by law.

(e)    “Company” means salesforce.com, inc., a Delaware corporation, or any
successor corporation thereto.

(f)    “Compensation” means, with respect to any Offering Period, base wages or
salary, overtime, bonuses, commissions, shift differentials, payments for paid
time off and payments in lieu of notice. Compensation shall not include any
compensation not included above. The Board, in its discretion, may, on a uniform
and nondiscriminatory basis under each Offering, establish a different
definition of Compensation for a subsequent Offering Period.

 

1



--------------------------------------------------------------------------------

(g)    “Contributions” means the payroll deductions and other additional
payments that the Company may permit to be made by a Participant to fund the
exercise of Purchase Rights granted pursuant to the Plan.

(h)    “Eligible Employee” means an Employee who meets the requirements set
forth in Section 5 for eligibility to participate in the Plan.

(i)    “Employee” means a person treated as an employee of a Participating
Company for purposes of Section 423 of the Code. A Participant shall be deemed
to have ceased to be an Employee either upon an actual termination of employment
or upon the corporation employing the Participant during an Offering Period
ceasing to be a Participating Company under the ESPP or, until and unless
determined otherwise by the Board, upon the corporation employing the
Participant during an Offering Period ceasing to be a Participating Company in
the applicable Offering in which the Participant is participating. For purposes
of the Plan, an individual shall not be deemed to have ceased to be an Employee
while on any military leave, sick leave, or other bona fide leave of absence
approved by the Company (or the employing Participating Company) or which is
legally protected under Applicable Laws, in each case of three (3) months or
less. If an individual’s leave of absence exceeds three (3) months, the
individual shall be deemed to have ceased to be an Employee on the day
immediately following the expiry of three (3) months of such leave unless the
individual’s right to reemployment is guaranteed either by statute or by
contract. Notwithstanding the foregoing, the Board may establish different rules
to govern when a Participant ceases to be an Employee pursuant to the second
sentence of this paragraph and to otherwise govern transfers of employment among
Participating Companies including, without limitation, transfers of employment
between Section 423(b) Plan and Non-Section 423(b) Plan Participating Companies
and between any separate Offerings established under the Plan, consistent with
the applicable requirements of Section 423 of the Code.

(j)    “Exchange Act” means the Securities Exchange Act of 1934, as amended,
including the rules and regulations promulgated thereunder.

(k)    “Fair Market Value” means, as of any date:

(i)    If the Stock is then listed on a national or regional securities exchange
or market system or is regularly quoted by a recognized securities dealer, the
closing sale price of a share of Stock (or the mean of the closing bid and asked
prices if the Stock is so quoted instead) as quoted on the New York Stock
Exchange or such other national or regional securities exchange or market system
constituting the primary market for the Stock, or by such recognized securities
dealer, as reported in The Wall Street Journal or such other source as the
Company deems reliable. If the relevant date does not fall on a day on which the
Stock has traded on such securities exchange or market system or has been quoted
by such securities dealer, the date on which the Fair Market Value is
established shall be the last day on which the Stock was so traded or quoted
prior to the relevant date, or such other appropriate day as determined by the
Board, in its discretion.

(ii)    If, on the relevant date, the Stock is not then listed on a national or
regional securities exchange or market system or regularly quoted by a
recognized securities dealer, the Fair Market Value of a share of Stock shall be
as determined in good faith by the Board.

(l)    “Non-Section 423(b) Plan” means an employee stock purchase plan which
does not meet the requirements set forth in Section 423(b) of the Code, as
amended.

(m)    “Offering” means an offering of Stock as provided in Section 6, including
any separate Offerings under the Section 423(b) Plan and any separate Offerings
under the Non-Section 423(b) Plan as may be designated by the Board (the terms
of which need not be identical) in which Eligible Employees of one or more
Participating Companies will participate. Until and unless the Board determines
otherwise, the Employees participating in the Non-Section 423(b) Plan will not
participate in the same Offering or Offerings as Employees participating in the
Section 423(b) Plan, even if the dates of the applicable Offering Period for the
Non-Section 423(b) Plan component and one or more Offerings under the
Section 423(b) Plan component are identical.

(n)    “Offering Date” means, for any Offering, the first day of the Offering
Period.

(o)    “Offering Period” means an Offering Period established in accordance with
Section 6.

(p)    “Parent Corporation” means any present or future “parent corporation” of
the Company, as defined in Section 424(e) of the Code.

(q)    “Participant” means an Eligible Employee who has become a participant in
an Offering Period in accordance with Section 7 and remains a participant in
accordance with the Plan.

(r)    “Participating Company” means the Company and any Parent Corporation or
Subsidiary Corporation designated by the Board as a corporation the Employees of
which may, if Eligible Employees, participate in the Plan. The Board shall have
the sole and absolute discretion to determine from time to time which Parent
Corporations or Subsidiary Corporations shall be Participating Companies. The
Board may determine that some or all Employees of any Participating Company
shall participate in the Non-Section 423(b) Plan.

 

2



--------------------------------------------------------------------------------

(s)    “ Participating Company Group” means, at any point in time, the Company
and all other corporations collectively which are then Participating Companies.

(t)    “Plan” means the salesforce.com, inc. 2004 Employee Stock Purchase Plan,
which includes a Section 423(b) Plan and a Non-Section 423(b) Plan.

(u)    “Purchase Date” means, for any Purchase Period, the first Trading Day on
or after June 15 and December 15 of each Purchase Period.

(v)    “Purchase Period” means a Purchase Period established in accordance with
Section 6.

(w)    “Purchase Price” means the price at which a share of Stock may be
purchased under the Plan, as determined in accordance with Section 9.

(x)    “Purchase Right” means an option granted to a Participant pursuant to the
Plan to purchase such shares of Stock as provided in Section 8, which the
Participant may or may not exercise during the Offering Period in which such
option is outstanding. Such option arises from the right of a Participant to
withdraw any accumulated payroll deductions of the Participant not previously
applied to the purchase of Stock under the Plan and to terminate participation
in the Plan at any time during an Offering Period.

(y)    “Section 423(b) Plan” means an employee stock purchase plan which is
designed to meet the requirements set forth in Section 423(b) of the Code, as
amended. The provisions of the Section 423(b) Plan shall be construed,
administered and enforced in accordance with Section 423(b) of the Code.

(z)    “Stock” means the common stock of the Company, as adjusted from time to
time in accordance with Section 4.2.

(aa)    “Subscription Agreement” means an agreement in such form and provided in
such manner as specified by the Company from time to time (in its discretion and
on a uniform and nondiscriminatory basis), including through an electronic or
other enrollment procedure prescribed by the Company, stating an Employee’s
election to participate in the Plan and authorizing payroll deductions under the
Plan from the Employee’s Compensation. The form and content of the Subscription
Agreement may, in the Company’s discretion, be similar to the form attached
hereto in Appendix A.

(bb)    “Subscription Date” means the last business day prior to the Offering
Date of an Offering Period or such earlier date as the Company shall establish.

(cc)    “Subsidiary Corporation” means any present or future “subsidiary
corporation” of the Company, as defined in Section 424(f) of the Code.

(dd)    “Trading Day” means a day on which the national stock exchanges and the
Nasdaq System are open for trading.

(ee)    “U.S. Treasury Regulations” means the Treasury regulations of the Code.
Reference to a specific Treasury Regulation or Section of the Code shall include
such Treasury Regulation or Section, any valid regulation promulgated under such
Section, and any comparable provision of any future legislation or regulation
amending, supplementing or superseding such Section or regulation.

2.2    Construction. Captions and titles contained herein are for convenience
only and shall not affect the meaning or interpretation of any provision of the
Plan. Except when otherwise indicated by the context, the singular shall include
the plural and the plural shall include the singular. Use of the term “or” is
not intended to be exclusive, unless the context clearly requires otherwise.

 

  3. ADMINISTRATION.

3.1    Administration by the Board. The Plan shall be administered by the Board.
All questions of interpretation of the Plan, of any form of agreement or other
document employed by the Company in the administration of the Plan, or of any
Purchase Right shall be determined by the Board, and such determinations shall
be final, binding and conclusive upon all persons having an interest in the Plan
or the Purchase Right, unless fraudulent or made in bad faith, and shall be
given the maximum deference permitted by law. Subject to the provisions of the
Plan, the Board shall determine all of the relevant terms and conditions of
Purchase Rights; provided, however, that, with respect to the Section 423(b)
Plan, all Participants granted Purchase Rights pursuant to an Offering shall
have the same rights and privileges within the meaning of Section 423(b)(5) of
the Code and the U.S. Treasury Regulations thereunder.

Notwithstanding any provision to the contrary in the Plan, and, with respect to
the Section 423(b) Plan, to the extent permissible under Section 423 of the Code
and U.S. Treasury Regulations promulgated thereunder (and other Internal Revenue

 

3



--------------------------------------------------------------------------------

Service guidance), the Board may adopt rules or procedures relating to the
operation and administration of the Plan to accommodate the specific
requirements of local laws and procedures for jurisdictions outside of the
United States. Without limiting the generality of the foregoing, the Board is
specifically authorized to adopt rules and procedures regarding eligibility to
participate, handling of Contributions, making of Contributions to the Plan,
defining eligible Compensation, establishment of bank or trust accounts to hold
Contributions, conversion of local currency, obligations to pay payroll tax,
determination of beneficiary designation requirements, withholding procedures
and handling of stock certificates which vary with local requirements. The Board
also is authorized to determine that, to the extent permitted by U.S. Treasury
Regulation Section 1.423-2(f), the terms of a Purchase Right granted under the
Plan or an Offering to citizens or residents of a non-U.S. jurisdiction will be
less favorable than the terms of Purchase Rights granted under the same Offering
to employees resident solely in the U.S.

The Board may also adopt rules, procedures or sub-plans applicable to particular
Participating Companies or locations, which sub-plans may be designed to be
outside the scope of Section 423 of the Code. The rules of such sub-plans may
take precedence over other provisions of this Plan, with the exception of
Section 2.1(r), Section 4.1 and Section 4.2, but unless otherwise superseded by
the terms of such sub-plan, the provisions of this Plan shall govern the
operation of such sub-plan. To the extent inconsistent with the requirements of
Section 423, such sub-plan shall be considered part of the Non-Section 423(b)
Plan, and rights granted thereunder shall not be required by the terms of the
Plan to comply with Section 423 of the Code. Unless otherwise determined by the
Board, the Employee eligible to participate in each sub-plan will participate in
a separate Offering.

Any and all actions, decisions and determinations taken or made by the Board in
the exercise of its discretion pursuant to the Plan or any agreement thereunder
(other than determining questions of interpretation pursuant to the second
sentence of this Section 3.1) shall be final, binding and conclusive upon all
persons having an interest therein. All expenses incurred in connection with the
administration of the Plan shall be paid by the Company.

3.2    Authority of Officers. Any officer of the Company shall have the
authority to act on behalf of the Company with respect to any matter, right,
obligation, determination or election that is the responsibility of or that is
allocated to the Company herein, provided that the officer has apparent
authority with respect to such matter, right, obligation, determination or
election.

3.3    Policies and Procedures Established by the Company. Without regard to
whether any Participant’s Purchase Right may be considered adversely affected,
the Company may, from time to time, consistent with the Plan and, with respect
to the Section 423(b) Plan, the requirements of Section 423 of the Code,
establish, change or terminate such rules, guidelines, policies, procedures,
limitations, or adjustments as deemed advisable by the Company, in its
discretion, for the proper administration of the Plan, including, without
limitation, to (a) establish a minimum Contribution amount required for
participation in an Offering, (b) limit the frequency and/or number of changes
permitted in the rate of Contribution during an Offering, (c) designate separate
Offerings, (d) terminate or change the Offering Periods or Purchase Periods,
(e) establish the exchange ratio applicable to amounts withheld in a currency
other than U.S. dollars, (f) establish reasonable waiting and adjustment periods
and/or accounting and crediting procedures to ensure that amounts applied toward
the purchase of Stock for each Participant properly correspond with Contribution
amounts, (g) permit Contributions greater than or less than the amount
designated by a Participant in order to adjust for the Company’s delay or
mistake in processing a Subscription Agreement or in otherwise effecting a
Participant’s election under the Plan or, for purposes of the Section 423(b)
Plan, as advisable to comply with the requirements of Section 423 of the Code,
(h) determine the date and manner by which the Fair Market Value of a share of
Stock is determined for purposes of administration of the Plan, and
(i) establish such other limitations or procedures as the Board determines in
its sole discretion advisable that are consistent with the Plan. With respect to
the Section 423(b) Plan, all such actions by the Company shall be taken
consistent with the requirement under Section 423(b)(5) of the Code that all
Participants granted Purchase Rights pursuant to an Offering shall have the same
rights and privileges within the meaning of such section.

3.4    Indemnification. In addition to such other rights of indemnification as
they may have as members of the Board or officers or employees of the
Participating Company Group, members of the Board and any officers or employees
of the Participating Company Group to whom authority to act for the Board or the
Company is delegated shall be indemnified by the Company against all reasonable
expenses, including attorneys’ fees, actually and necessarily incurred in
connection with the defense of any action, suit or proceeding, or in connection
with any appeal therein, to which they or any of them may be a party by reason
of any action taken or failure to act under or in connection with the Plan, or
any right granted hereunder, and against all amounts paid by them in settlement
thereof (provided such settlement is approved by independent legal counsel
selected by the Company) or paid by them in satisfaction of a judgment in any
such action, suit or proceeding, except in relation to matters as to which it
shall be adjudged in such action, suit or proceeding that such person is liable
for gross negligence, bad faith or intentional misconduct in duties; provided,
however, that within sixty (60) days after the institution of such action, suit
or proceeding, such person shall offer to the Company, in writing, the
opportunity at its own expense to handle and defend the same.



 

  4. SHARES SUBJECT TO PLAN.

4.1    Maximum Number of Shares Issuable. Subject to adjustment as provided in
Section 4.2, the maximum aggregate number of shares of Stock that may be issued
under the Plan shall be twenty-seven million (27,000,000), and shall consist of
authorized but unissued or reacquired shares of Stock, or any combination
thereof. For avoidance of doubt, the limitation set forth in this section may be
used to satisfy purchases of shares of Stock under either the Section 423(b)
Plan or the Non-Section 423(b) Plan. If an outstanding Purchase Right for any
reason expires or is terminated or canceled without the issuance of shares of
Stock thereunder, the shares of Stock allocable to the unexercised portion of
that Purchase Right shall again be available for issuance under the Plan.

 

4



--------------------------------------------------------------------------------

4.2    Adjustments for Changes in Capital Structure. Subject to any required
action by the stockholders of the Company, in the event of any change in the
Stock effected without receipt of consideration by the Company, whether through
merger, consolidation, reorganization, reincorporation, recapitalization,
reclassification, stock dividend, stock split, reverse stock split, split-up,
split-off, spin-off, combination of shares, exchange of shares, or similar
change in the capital structure of the Company, or in the event of payment of a
dividend or distribution to the stockholders of the Company in a form other than
Stock (excepting normal cash dividends) that has a material effect on the Fair
Market Value of shares of Stock, appropriate adjustments shall be made in the
number and class of shares subject to the Plan, the limit on the shares which
may be purchased by any Participant during an Offering (as described in
Sections 8.1) and each Purchase Right, and in the Purchase Price in order to
prevent dilution or enlargement of Participants’ rights under the Plan. For
purposes of the foregoing, conversion of any convertible securities of the
Company shall not be treated as “effected without receipt of consideration by
the Company.” Any fractional share resulting from an adjustment pursuant to this
Section 4.2 shall be rounded down to the nearest whole number, and in no event
may the Purchase Price be decreased to an amount less than the par value, if
any, of the stock subject to the Purchase Right. The adjustments determined by
the Board pursuant to this Section 4.2 shall be final, binding and conclusive.

 

  5. ELIGIBILITY.

5.1    Employees Eligible to Participate. Each Employee of a Participating
Company is eligible to participate in the Plan and shall be deemed an Eligible
Employee, except the following:

(a)    Any Employee who is customarily employed by the Participating Company
Group for twenty (20) hours or less per week; or

(b)    Any Employee who is customarily employed by the Participating Company
Group for not more than five (5) months in any calendar year.

Notwithstanding the foregoing, the Board, in its discretion, from time to time
may, prior to an Offering Date for all Purchase Rights to be granted on such
Offering Date in an Offering, to the extent permitted by Section 423 of the Code
and the regulations thereunder, determine (for each Offering under the
Section 423(b) Plan, on a uniform and nondiscriminatory basis or as otherwise
permitted by Treasury Regulation Section 1.423-2) that the definition of
Eligible Employee will or will not include an individual if he or she: (i) has
not completed at least two (2) years of service since his or her last hire date
(or, with respect to a decision to include an individual, such lesser period of
time as may be determined by the Board in its discretion), (ii) customarily
works not more than twenty (20) hours per week (or, with respect to a decision
to include an individual, such lesser period of time as may be determined by the
Board in its discretion), (iii) customarily works not more than five (5) months
per calendar year (or, with respect to a decision to include an individual, such
lesser period of time as may be determined by the Board in its discretion),
(iv) is a highly compensated employee within the meaning of Section 414(q) of
the Code, or (v) is a highly compensated employee within the meaning of
Section 414(q) of the Code with compensation above a certain level or is an
officer or subject to the disclosure requirements of Section 16(a) of the
Exchange Act, provided the exclusion is applied with respect to each Offering
under the Section 423(b) Plan in an identical manner to all highly compensated
individuals of the employing Participating Companies whose Employees are
participating in that Offering. Each exclusion shall be applied with respect to
an Offering under the Section 423(b) Plan in a manner complying with U.S.
Treasury Regulation Section 1.423-2(e). Such exclusions may be applied with
respect to an Offering under the Non-Section 423(b) Plan without regard to the
limitations of Treasury Regulation Section 1.423-2.

Further, the Board, in its discretion, may, prior to an Offering Date for an
Offering under the Non-Section 423(b) Plan, determine to exclude from Plan
participation some or all Employees of a Participating Company designated to
participate in such Non-Section 423(b) Plan Offering. Finally, Employees who are
citizens or residents of a non-U.S. jurisdiction (without regard to whether they
also are citizens or residents of the United States or resident aliens (within
the meaning of Section 7701(b)(1)(A) of the Code)) may be excluded from
participation in the Plan or an Offering if the participation of such Employees
is prohibited under the laws of the applicable jurisdiction or if complying with
the laws of the applicable jurisdiction would cause the Plan or an Offering to
violate Section 423 of the Code.

5.2    Exclusion of Certain Stockholders. Notwithstanding any provision of the
Plan to the contrary, no Employee shall be treated as an Eligible Employee and
granted a Purchase Right under the Plan if, immediately after such grant, the
Employee would own or hold options to purchase stock of the Company or of any
Parent Corporation or Subsidiary Corporation possessing five percent (5%) or
more of the total combined voting power or value of all classes of stock of such
corporation or a related corporation, as determined in accordance with
Section 423(b)(3) of the Code and the applicable U.S. Treasury Regulations of
Section 423 of the Code. For purposes of this Section 5.2, the attribution rules
of Section 424(d) of the Code shall apply in determining the stock ownership of
such Employee.

5.3    Determination by Company. The Company shall determine in good faith and
in the exercise of its discretion whether an individual has become or has ceased
to be an Employee or an Eligible Employee and the effective date of such
individual’s attainment or termination of such status, as the case may be. For
purposes of an individual’s participation in or other rights, if any, under the
Plan as of the time of the Company’s determination, all such determinations by
the Company shall be final, binding and conclusive, notwithstanding that the
Company or any court of law or governmental agency subsequently makes a contrary
determination.

 

5



--------------------------------------------------------------------------------

  6. OFFERINGS.

The Board previously determined that no Offerings would commence under the Plan
until further approval by the Board. Beginning on December 15, 2011, the Plan
shall be implemented by consecutive, overlapping Offering Periods of
approximately twelve (12) months duration (individually, an “Offering Period”)
commencing on the first Trading Day on or after June 15 and December 15 of each
year and ending on the first Trading Day on or after June 15 and December 15,
respectively. Notwithstanding the foregoing, the Board may establish additional
or alternative sequential or overlapping Offering Periods, a different duration
for one or more Offerings or Offering Periods or different commencing, purchase
or ending dates for such Offering Periods with respect to future offerings
without stockholder approval if such change is announced prior to the scheduled
beginning of the first Offering Period to be affected thereafter; provided,
however, that no Offering Period may have a duration exceeding twenty-seven
(27) months. Unless and until the Board determines otherwise in its discretion,
each Offering Period shall consist of two (2) consecutive purchase periods each
having a duration of approximately six (6) months (individually, a “Purchase
Period”), commencing on one Purchase Date and ending with the next Purchase
Date, except that the first Purchase Period of any Offering Period will commence
on the Offering Date and end with the next Purchase Date. Further, if the Board
so determines, Eligible Employees of the Company and/or of any Participating
Company will be deemed to participate in a separate Offering under the
Section 423(b) Plan, even if the dates of the applicable Offering Period of each
such Offering are identical, provided that the terms of participation are the
same within each separate Offering, as determined in accordance with the
requirements of Section 423 of the Code.

 

  7. PARTICIPATION IN THE PLAN.

7.1    Initial Participation. An Eligible Employee may become a Participant in
an Offering Period by delivering or submitting a properly completed Subscription
Agreement in such form and manner prescribed by the Company by the Subscription
Date established by the Company for that Offering Period. An Eligible Employee
who does not deliver or submit a properly completed Subscription Agreement on or
before the Subscription Date for an Offering Period shall not participate in the
Plan for that Offering Period or for any subsequent Offering Period unless the
Eligible Employee subsequently delivers or submits a properly completed
Subscription Agreement on or before the Subscription Date for such subsequent
Offering Period. An Employee who becomes an Eligible Employee after the Offering
Date of an Offering Period shall not be eligible to participate in that Offering
Period but may participate in any subsequent Offering Period provided the
Employee is still an Eligible Employee as of the Offering Date of such
subsequent Offering Period.

7.2    Continued Participation. A Participant shall automatically participate in
the next Offering Period commencing immediately after (including an Offering
Period beginning the same day) the last Purchase Date of each Offering Period in
which the Participant participates provided that the Participant remains an
Eligible Employee on the Offering Date of the new Offering Period and has not
either (a) withdrawn from the Plan pursuant to Section 12.1, (b) decreased his
or her rate of Contributions to zero percent (0%) for the then-current Offering
Period pursuant to Section 10.3, or (c) terminated employment as provided in
Section 13. A Participant who may automatically participate in a subsequent
Offering Period, as provided in this Section, is not required to deliver or
submit any additional Subscription Agreement for the subsequent Offering Period
in order to continue participation in the Plan. However, a Participant may
deliver or submit a new Subscription Agreement for a subsequent Offering Period
in accordance with the procedures set forth in Section 7.1 if the Participant
desires to change any of the elections contained in the Participant’s then
effective Subscription Agreement.

 

  8. RIGHT TO PURCHASE SHARES.

8.1    Grant of Purchase Right. Except as otherwise provided below, on the
Offering Date of each Offering Period, each Participant in such Offering Period
shall be granted automatically a Purchase Right consisting of an option to
purchase on each Purchase Date during such Offering Period (at the applicable
Purchase Price) up to a maximum of that number of whole shares of Stock
determined by dividing Twelve Thousand Five Hundred Dollars ($12,500) by the
Fair Market Value of a Share of Stock on the Offering Date of such Offering
Period, subject to adjustment under Section 4.2 above; as a result, in no event
will a Participant be eligible to purchase during any Offering Period that
number of whole shares of Stock determined by dividing Twenty-Five Thousand
Dollars ($25,000) by the Fair Market Value of a Share of Stock on the Offering
Date of such Offering Period, subject to adjustment under Section 4.2 above. The
Board may, in its discretion and prior to the Offering Date of any Offering
Period, (i) change the maximum number of shares of Stock that may be purchased
by a Participant in such Offering Period or on any Purchase Date within an
Offering Period or (ii) specify a maximum aggregate number of shares that may be
purchased by all Participants in an Offering Period or on any Purchase Date
within an Offering Period. Further, the Board may limit the number or value of
the shares of Stock made available for purchase in a qualified period (e.g.,
twelve (12) month period) by Participants in specified countries, locations or
Participating Companies, if necessary to avoid securities law filings, achieve
tax objectives or to meet other Company compliance objectives in particular
locations outside the United States, provided that any such limitation is
imposed under the Non-Section 423(b) Plan or, with respect to any Offering under
the Section 423(b) Plan, is imposed on an equal basis to all Participants under
such Offering or as otherwise permitted in accordance with Section 423 of the
Code and the U.S. Treasury Regulations thereunder. No Purchase Right shall be
granted on an Offering Date to any person who is not, on such Offering Date, an
Eligible Employee.

8.2    Calendar Year Purchase Limitation. Notwithstanding any provision of the
Plan to the contrary, no Participant shall be granted a Purchase Right which
permits his or her right to purchase shares of Stock under the Plan to accrue at
a rate which, when aggregated with such Participant’s rights to purchase shares
under all other employee stock purchase plans of a Participating

 

6



--------------------------------------------------------------------------------

Company intended to meet the requirements of Section 423 of the Code, exceeds
Twenty-Five Thousand Dollars ($25,000) in Fair Market Value (or such other
limit, if any, as may be imposed by the Code) for each calendar year in which
such Purchase Right is outstanding at any time. For purposes of the preceding
sentence, the Fair Market Value of shares purchased during a given Offering
Period shall be determined as of the Offering Date for such Offering Period. The
limitation described in this Section shall be applied in conformance with
Section 423(b)(8) of the Code and the applicable U.S. Treasury Regulations
thereunder.

 

  9. PURCHASE PRICE.

The Purchase Price at which each share of Stock may be acquired in an Offering
Period upon the exercise of all or any portion of a Purchase Right shall be
established by the Board; provided, however, that the Purchase Price on each
Purchase Date shall not be less than eighty-five percent (85%) of the lesser of
(a) the Fair Market Value of a share of Stock on the Offering Date of the
Offering Period or (b) the Fair Market Value of a share of Stock on the Purchase
Date. Subject to adjustment as provided below or in Section 23 and unless
otherwise provided by the Board, the Purchase Price for each Offering Period
shall be eighty-five percent (85%) of the lesser of (a) the Fair Market Value of
a share of Stock on the Offering Date of the Offering Period or (b) the Fair
Market Value of a share of Stock on the Purchase Date. Notwithstanding the
foregoing, in the event that (i) the stockholders of the Company approve an
amendment to the Plan to increase the maximum aggregate number of shares of
Stock issuable under the Plan in accordance with Section 4.1, (ii) all or any
portion of such additional shares of Stock (the “Additional Shares”) are to be
issued pursuant to an Offering Period in progress at the time of such
stockholder approval and (iii) the Fair Market value per share of Stock on the
date of such stockholder approval (the “Approval Date”) is greater than the Fair
Market value per share of Stock on the Offering Date of such Offering Period,
then, the Board may, in its discretion and without the consent of any
Participant, adjust the Purchase Price for such Offering Period to be an amount
equal to eighty-five percent (85%) (or such other percentage as in effect prior
to such adjustment) of the lesser of (a) the Fair Market Value of a share of
Stock on the Approval Date or (b) the Fair Market Value of a share of Stock on
the Purchase Date.

 

  10. ACCUMULATION OF PURCHASE PRICE THROUGH PAYROLL DEDUCTION.

Except as provided in Section 10.4, shares of Stock acquired pursuant to the
exercise of all or any portion of a Purchase Right may be paid for only by means
of payroll deductions from the Participant’s Compensation accumulated during the
Offering Period for which such Purchase Right was granted, subject to the
following:

10.1    Amount of Payroll Deductions. Except as otherwise provided herein, the
amount to be deducted under the Plan from a Participant’s Compensation or other
Contributions (to the extent permitted by the Board) made on each pay day during
an Offering Period shall be determined by the Participant’s Subscription
Agreement. The Subscription Agreement shall set forth the percentage of the
Participant’s Compensation to be deducted or other Contributions made on each
pay day during an Offering Period in whole percentages of not less than two
percent (2%) (except as a result of an election pursuant to Section 10.3 to stop
payroll deductions during an Offering) or more than fifteen percent (15%) of the
Compensation which he or she receives on each pay day during the Offering
Period; provided, however, that should a pay day occur on a Purchase Date, a
Participant will have any payroll deductions made on such day applied to his or
her account under the subsequent Purchase Period or Offering Period. The Board
may change the foregoing limits on payroll deductions effective as of any
Offering Date. A Participant’s Subscription Agreement will remain in effect for
successive Offering Periods unless terminated as provided in Section 12 hereof.

10.2    Commencement of Contributions. Payroll deductions for a Participant
shall commence on the first pay day on or following the Offering Date and shall
end on the last pay day prior to the end of the Offering Period unless sooner
altered or terminated as provided herein.

10.3    Election to Change or Stop Contributions. During an Offering Period, a
Participant may elect to decrease the rate of or to stop Contributions of his or
her Compensation by delivering or submitting to the Company an amended
Subscription Agreement or following such other procedure prescribed by the
Company to authorize such change and completed on or before a date established
by the Company from time to time in a nondiscriminatory manner and announced to
the Participants. Such election to change or stop contributions will be
implemented prior to the beginning of the first pay period for which such
election is to be effective as established by the Company from time to time and
announced to the Participants. A Participant who elects, effective following the
first pay day of an Offering Period, to decrease the rate of his or her
Contributions to zero percent (0%) shall nevertheless remain a Participant in
the current Offering Period assuming he or she remains otherwise eligible, and
unless such Participant withdraws from the Plan as provided in Section 12.1;
provided, however, that if such decrease of a Participant’s rate of
Contributions to zero percent (0%) occurs during the first Purchase Period
during and Offering Period, he or she shall remain in such first Purchase Period
(assuming he or she remains otherwise eligible and unless such Participant
withdraws from the Plan as provided in Section 12.1) through the purchase of
shares of Stock on the Purchase Date for such Purchase Period but automatically
shall be deemed to withdraw from the second Purchase Period in such Offering
Period. The Board may, in its sole discretion, limit the nature and/or number of
Contribution rate changes that may be made by Participants during any Offering
Period or Purchase Period and may establish such other conditions or limitations
as it deems appropriate for Plan administration. Until and unless determined
otherwise by the Board, a Participant may elect one decrease to his or her rate
of Contributions per Purchase Period, but no increases to his or her rate of
Contributions per Offering Period or Purchase Period.

10.4    Alternative Contributions. The Board, in its discretion, may permit
Participants in a specified Offering under the Section 423(b) Plan or in an
Offering under the Non-Section 423(b) to make Contributions to the Plan through
cash, check or other

 

7



--------------------------------------------------------------------------------

means in lieu of payroll deductions set forth in the Subscription Agreement
prior to each Purchase Date of each Purchase Period; provided, however, that,
with respect to Offerings under the Section 423(b) Plan, payment through means
other than payroll deductions shall be permitted only if the Participant has not
already had the maximum permitted amount withheld through payroll deductions
during the Purchase Period or Offering Period and such other payment means meet
the requirements of and are permissible under Section 423(b) and the U.S.
Treasury Regulations thereunder. Unless otherwise required by the context,
references to “payroll deductions” in this Plan shall be construed as including
such alternative Contributions as may be permitted by the Board.

10.5    Administrative Suspension of Contributions. The Company may, in its sole
discretion, suspend a Participant’s Contributions under the Plan as the Company
deems advisable to avoid accumulating Contributions in excess of the amount that
could reasonably be anticipated to purchase the maximum number of shares of
Stock permitted (a) under the Participant’s Purchase Right or (b) during a
calendar year under the limit set forth in Section 8.2. Unless the Participant
has either withdrawn from the Plan as provided in Section 12.1 or has ceased to
be an Eligible Employee, Contributions shall be resumed at the rate specified in
the Participant’s then effective Subscription Agreement either (i) at the
beginning of the next Offering Period if the reason for suspension was due to
clause (a) in the preceding sentence or (ii) at the beginning of the next
Offering Period having a first Purchase Date that falls within the subsequent
calendar year if the reason for suspension was clause (b) in the preceding
sentence.

10.6    Participant Accounts. Individual bookkeeping accounts shall be
maintained for each Participant. All of a Participant’s Contributions shall be
credited to such Participant’s Plan account and shall be deposited with the
general funds of the Company. All such Contributions received or held by the
Company may be used by the Company for any corporate purpose. The Company will
not be obligated to segregate such Contributions, unless otherwise required
under Applicable Laws in which case, any alternative method of deposit shall
apply with respect to any Offering under the Section 423 Plan, on a uniform and
non-discriminatory manner to all Participants under such Offering or as
otherwise permitted in accordance with Section 423 of the Code and the U.S.
Treasury Regulations thereunder, or shall apply under the Non-Section 423(b)
Plan. Until the shares of Stock are issued (as evidenced by the appropriate
entry on the books of the Company or of a duly authorized transfer agent of the
Company), a Participant will only have the rights of an unsecured creditor with
respect to such shares of Stock, and no right to vote or receive dividends or
any other rights as a stockholder will exist with respect to such shares of
Stock.

10.7    No Interest Paid. Interest shall not be paid on sums deducted from a
Participant’s Compensation pursuant to the Plan or otherwise credited to the
Participant’s Plan account, unless payment of interest is required under
Applicable Law, as determined by the Company, in which case either (i) with
respect to any Offering under the Section 423(b) Plan in which any Participant
is subject to such Applicable Law requirement, the payment of interest shall
apply to all Participants in such Offering except to the extent otherwise
permitted by U.S. Treasury Regulation Section 1.423-2(f), or (ii) with respect
to any Offering under the Non-Section 423(b) Plan, the payment of interest shall
apply as determined by the Company.

 

  11. PURCHASE OF SHARES.

11.1    Exercise of Purchase Right. On each Purchase Date of an Offering Period,
each Participant who has not withdrawn from the Plan and whose participation in
the Offering has not otherwise terminated before such Purchase Date shall
automatically acquire pursuant to the exercise of the Participant’s Purchase
Right the number of whole shares of Stock determined by dividing (a) the total
amount of the Participant’s payroll deductions accumulated in the Participant’s
Plan account during the Offering Period and not previously applied toward the
purchase of Stock by (b) the Purchase Price, subject to the limitations in
Section 8 above. In addition, no fractional shares of Stock will be purchased.
No shares of Stock shall be purchased on a Purchase Date on behalf of a
Participant whose participation in the Offering or the Plan has terminated
before such Purchase Date.

11.2    Pro Rata Allocation of Shares. If the number of shares of Stock which
might be purchased by all Participants on a Purchase Date exceeds the number of
shares of Stock available in the Plan as provided in Section 4.1 or the maximum
aggregate number of shares of Stock that may be purchased on such Purchase Date
pursuant to a limit established by the Board pursuant to Section 8.1, the
Company shall make a pro rata allocation of the shares available in as uniform a
manner as practicable and as the Company determines to be equitable among all
Participants exercising Purchase Rights to purchase Stock on such Purchase Date
and may either continue all Offering Periods then in effect or terminate any or
all Offering Periods then in effect pursuant to Section 24. Any fractional share
resulting from such pro rata allocation to any Participant shall be disregarded.

11.3    Delivery of Certificates. As soon as practicable after each Purchase
Date, the Company shall arrange the delivery to each Participant of the shares
acquired by the Participant on such Purchase Date by electronic or other means
determined by the Company in its sole discretion and pursuant to rules
established by the Board. The Company may permit or require that shares be
deposited directly with a broker designated by the Company or to a designated
agent of the Company, and the Company may utilize electronic or automated
methods of share transfer. The Company may require that shares be retained with
such broker or agent for a designated period of time and/or may establish
procedures to permit tracking of disqualifying dispositions of such shares.
Shares to be delivered to a Participant under the Plan shall be registered in
the name of the Participant, or, if requested by the Participant, in the name of
the Participant and his or her spouse, or, if applicable, in the names of the
heirs of the Participant.

11.4    Return of Cash Balance. Any cash balance remaining in a Participant’s
Plan account following any Purchase Date shall be refunded to the Participant as
soon as practicable after such Purchase Date, without interest. Notwithstanding
the foregoing, the Committee may, in its discretion and to the extent
permissible under Section 423 of the Code and U.S. Treasury Regulations
promulgated thereunder (and other Internal Revenue Service guidance), determine
that, if the Contributions to be returned

 

8



--------------------------------------------------------------------------------

to a Participant pursuant to the preceding sentence is less than the amount that
would have been necessary to purchase an additional whole share of Stock on such
Purchase Date, the Company shall retain the cash balance in the Participant’s
Plan account to be applied toward the purchase of shares of Stock in the
subsequent Offering Period, subject to earlier withdrawal by the Participant as
provided in Section 12.

11.5    Tax Withholding. At the time a Participant’s Purchase Right is
exercised, in whole or in part, or at the time a Participant disposes of some or
all of the shares of Stock he or she acquires under the Plan (or any other time
that a taxable event related to the Plan occurs), the Participant shall make
adequate provision for the U.S. federal, state, local and or any other tax
liability payable to any authority including taxes imposed by jurisdictions
outside of the U.S., national insurance, social security or other tax
withholding obligations, if any, of the Participating Company Group which arise
upon exercise of the Purchase Right or upon such disposition of shares (or any
other time that a taxable event related to the Plan occurs), as applicable. The
Participating Company Group may, but shall not be obligated to, withhold from
the Participant’s compensation or any other payments due the Participant the
amount necessary to meet such withholding obligations or withhold from the
proceeds of the sale of shares of Stock or any other method of withholding the
Participating Company Group deems appropriate to the extent permitted by U.S.
Treasury Regulation Section 1.423-2(f), including any withholding required to
make available to the Company or the employing Participating Company any tax
deductions or benefit attributable to the sale or early disposition of shares of
Stock by the Participant.

11.6    Expiration of Purchase Right. Any portion of a Participant’s Purchase
Right remaining unexercised after the end of the Offering Period to which the
Purchase Right relates shall expire immediately upon the end of the Offering
Period.

11.7    Provision of Reports and Stockholder Information to Participants.
Individual accounts shall be maintained for each Participant in the Plan. Each
Participant who has exercised all or part of his or her Purchase Right shall
receive, at least annually, a report of such Participant’s Plan account setting
forth the Contributions credited to his or her Plan account, the number of
shares of Stock purchased, the Purchase Price for such shares, the date of
purchase and the cash balance, if any, remaining. The report required by this
Section may be delivered in such form and by such means, including by electronic
transmission, as the Company may determine. In addition, each Participant shall
be provided any information required by Applicable Laws.

 

  12. WITHDRAWAL FROM PLAN.

12.1    Voluntary Withdrawal from the Plan. A Participant may withdraw from the
Plan by delivering or submitting to the Company a notice of withdrawal on a form
and in such manner and in such time frame as provided by the Company for this
purpose (which may, in the Company’s discretion, be similar to the form notice
of withdrawal attached hereto in Appendix A). Such withdrawal may be elected at
any time prior to the end of an Offering Period; provided, however, that if a
Participant withdraws from the Plan after a Purchase Date, the withdrawal shall
not affect shares of Stock acquired by the Participant on such Purchase Date. A
Participant who voluntarily withdraws from the Plan is prohibited from resuming
participation in the Plan in the same Offering from which he or she withdrew,
but may participate in any subsequent Offering by again satisfying the
requirements of Sections 5 and 7.1. The Company may impose, from time to time, a
requirement that the notice of withdrawal from the Plan be on file with the
Company for a reasonable period prior to the effectiveness of the Participant’s
withdrawal.

12.2    Return of Payroll Deductions. Upon a Participant’s voluntary withdrawal
from the Plan pursuant to Section 12.1, the Participant’s accumulated Plan
account balance which has not been applied toward the purchase of shares of
Stock shall be refunded to the Participant as soon as practicable after the
withdrawal, without the payment of any interest (subject to Section 10.7 above),
and the Participant’s interest in the Plan and the Offering shall terminate.
Such amounts to be refunded in accordance with this Section may not be applied
to any other Offering under the Plan. A Participant’s withdrawal from the Plan
will not have any effect upon his or her eligibility to participate in any
similar plan which may hereafter be adopted by the Company or in any Offering
Periods which commence after the termination of the Offering Period during which
the Participant withdrew.

 

  13. TERMINATION OF EMPLOYMENT OR ELIGIBILITY.

Upon a Participant’s ceasing, prior to a Purchase Date, to be an Employee for
any reason, including retirement, disability or death, or upon the failure of a
Participant to remain an Eligible Employee, the Participant’s participation in
the Plan shall terminate immediately. In such event, the Participant’s Plan
account balance which has not been applied toward the purchase of shares shall,
as soon as practicable, be returned to the Participant or, in the case of the
Participant’s death, to the executor or administrator of the Participant’s
estate, or if no such executor or administrator has been appointed (to the
knowledge of the Company), the Company, in its discretion, may deliver the
Participant’s Plan account balance to the spouse or to any one or more
dependents or relatives of the Participant, or if no spouse, dependent or
relative is known to the Company, then to such other person as the Company may
designate, and all of the Participant’s rights under the Plan shall terminate.
Interest shall not be paid on sums returned pursuant to this Section 13. A
Participant whose participation has been so terminated may again become eligible
to participate in the Plan by satisfying the requirements of Sections 5 and 7.1.

 

9



--------------------------------------------------------------------------------

  14. CHANGE IN CONTROL.

14.1    Definitions.

(a)    An “Ownership Change Event” shall be deemed to have occurred if any of
the following occurs with respect to the Company: (i) the direct or indirect
sale or exchange in a single or series of related transactions by the
stockholders of the Company of more than fifty percent (50%) of the voting stock
of the Company; (ii) a merger or consolidation in which the Company is a party;
(iii) the sale, exchange, or transfer of all or substantially all of the assets
of the Company; or (iv) a liquidation or dissolution of the Company.

(b)    A “Change in Control” shall mean an Ownership Change Event or a series of
related Ownership Change Events (collectively, the “Transaction ”) wherein the
stockholders of the Company immediately before the Transaction do not retain
immediately after the Transaction, in substantially the same proportions as
their ownership of shares of the Company’s voting stock immediately before the
Transaction, direct or indirect beneficial ownership of more than fifty percent
(50%) of the total combined voting power of the outstanding voting securities of
the Company or, in the case of a Transaction described in Section 14.1(a)(iii),
the corporation or other business entity to which the assets of the Company were
transferred (the “Transferee ”), as the case may be. For purposes of the
preceding sentence, indirect beneficial ownership shall include, without
limitation, an interest resulting from ownership of the voting securities of one
or more corporations or other business entities which own the Company or the
Transferee, as the case may be, either directly or through one or more
subsidiary corporations or other business entities. The Board shall have the
right to determine whether multiple sales or exchanges of the voting securities
of the Company or multiple Ownership Change Events are related, and its
determination shall be final, binding and conclusive.

14.2    Effect of Change in Control on Purchase Rights. In the event of a Change
in Control, the surviving, continuing, successor, or purchasing corporation or
parent thereof, as the case may be (the “Acquiring Corporation”), may, without
the consent of any Participant, assume the Company’s rights and obligations
under the Plan. If the Acquiring Corporation elects not to assume the Company’s
rights and obligations under the Plan, the Purchase Date of the then current
Offering Period shall be accelerated to a date before the date of the Change in
Control specified by the Board, but the number of shares of Stock subject to
outstanding Purchase Rights shall not be adjusted. All Purchase Rights which are
neither assumed by the Acquiring Corporation in connection with the Change in
Control nor exercised as of the date of the Change in Control shall terminate
and cease to be outstanding effective as of the date of the Change in Control.

 

  15. NONTRANSFERABILITY OF PURCHASE RIGHTS.

Neither Contributions or other amounts credited to a Participant’s Plan account
nor a Participant’s Purchase Right may be assigned, transferred, pledged or
otherwise disposed of in any manner other than by will or the laws of descent
and distribution. Any such attempted assignment, transfer, pledge or other
disposition shall be without effect, except that the Company may treat such act
as an election to withdraw from the Plan as provided in Section 12.1. A Purchase
Right shall be exercisable during the lifetime of the Participant only by the
Participant.

 

  16. COMPLIANCE WITH LAW.

The issuance of shares under the Plan shall be subject to compliance with all
applicable requirements of federal, state and foreign law with respect to such
securities, including the requirements of any securities exchange or market
system upon which the Stock may then be listed. A Purchase Right may not be
exercised if the issuance of shares upon such exercise would constitute a
violation of any applicable federal, state or foreign securities laws or other
law or regulations or the requirements of any securities exchange or market
system upon which the Stock may then be listed. In addition, no Purchase Right
may be exercised unless (a) a registration statement under the Securities Act of
1933, as amended, shall at the time of exercise of the Purchase Right be in
effect with respect to the shares issuable upon exercise of the Purchase Right,
or (b) in the opinion of legal counsel to the Company, the shares issuable upon
exercise of the Purchase Right may be issued in accordance with the terms of an
applicable exemption from the registration requirements of said Act. The
inability of the Company to obtain from any regulatory body having jurisdiction
the authority, if any, deemed by the Company’s legal counsel to be necessary to
the lawful issuance and sale of any shares under the Plan, or the approval of
any securities exchange or market system upon which the Stock may then be
listed, if any, deemed by the Company’s legal counsel to be necessary to the
issuance and sale of any shares under the Plan in compliance with the
requirements of such securities exchange or market system, shall relieve the
Company of any liability in respect of the failure to issue or sell such shares
as to which such requisite authority or approval shall not have been obtained.
As a condition to the exercise of a Purchase Right, the Company may require the
Participant to satisfy any qualifications that may be necessary or appropriate,
to evidence compliance with any applicable law or regulation, and to make any
representation or warranty with respect thereto as may be requested by the
Company.



 

  17. RIGHTS AS A STOCKHOLDER AND EMPLOYEE.

A Participant shall have no rights as a stockholder by virtue of the
Participant’s participation in the Plan until the date of the issuance of the
shares purchased pursuant to the exercise of the Participant’s Purchase Right
(as evidenced by the appropriate entry on the books of the Company or of a duly
authorized transfer agent of the Company). No adjustment shall be made for
dividends,

 

10



--------------------------------------------------------------------------------

distributions or other rights for which the record date is prior to the date
such shares are issued, except as provided in Section 4.2. Nothing herein shall
confer upon a Participant any right to continue in the employ of the
Participating Company Group or interfere in any way with any right of the
Participating Company Group to terminate the Participant’s employment at any
time.

 

  18. LEGENDS.

The Company may at any time place legends or other identifying symbols
referencing any applicable federal, state or foreign securities law restrictions
or any provision convenient in the administration of the Plan on some or all of
the certificates representing shares of Stock issued under the Plan. The
Participant shall, at the request of the Company, promptly present to the
Company any and all certificates representing shares acquired pursuant to a
Purchase Right in the possession of the Participant in order to carry out the
provisions of this Section. Unless otherwise specified by the Company, legends
placed on such certificates may include but shall not be limited to the
following:

“THE SHARES EVIDENCED BY THIS CERTIFICATE WERE ISSUED BY THE CORPORATION TO THE
REGISTERED HOLDER UPON THE PURCHASE OF SHARES UNDER AN EMPLOYEE STOCK PURCHASE
PLAN AS DEFINED IN SECTION 423 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED.
THE TRANSFER AGENT FOR THE SHARES EVIDENCED HEREBY SHALL NOTIFY THE CORPORATION
IMMEDIATELY OF ANY TRANSFER OF THE SHARES BY THE REGISTERED HOLDER HEREOF. THE
REGISTERED HOLDER SHALL HOLD ALL SHARES PURCHASED UNDER THE PLAN IN THE
REGISTERED HOLDER’S NAME (AND NOT IN THE NAME OF ANY NOMINEE).”

 

  19. NOTIFICATION OF DISPOSITION OF SHARES.

The Company may require the Participant to give the Company prompt notice of any
disposition of shares acquired by exercise of a Purchase Right. The Company may
require that until such time as a Participant disposes of shares acquired upon
exercise of a Purchase Right, the Participant shall hold all such shares in the
Participant’s name (or, if elected by the Participant, in the name of the
Participant and his or her spouse but not in the name of any nominee) until the
later of two years after the date of grant of such Purchase Right or one year
after the date of exercise of such Purchase Right. The Company may direct that
the certificates evidencing shares acquired by exercise of a Purchase Right
refer to such requirement to give prompt notice of disposition.

 

  20. NOTICES.

All notices or other communications by a Participant to the Company under or in
connection with the Plan shall be deemed to have been duly given when received
in the form specified by the Company at the location, or by the person,
designated by the Company for the receipt thereof.

 

  21. CODE SECTION 409A.

The Section 423(b) Plan is exempt from the application of Section 409A of the
Code. The Non-Section 423(b) Plan is intended to be exempt from the application
of Section 409A of the Code under the short-term deferral exception and any
ambiguities shall be construed and interpreted in accordance with such intent.
Except as provided in Section 22, in the case of a Participant who would
otherwise be subject to Section 409A of the Code, to the extent the Board
determines that a Purchase Right or the exercise, payment, settlement or
deferral thereof is subject to Section 409A of the Code, the Purchase Right
shall be granted, exercised, paid, settled or deferred in a manner that will
comply with Section 409A of the Code, including U.S. Treasury Regulations
promulgated thereunder (and other Internal Revenue Service guidance) and any
ambiguities shall be construed and interpreted in accordance with such intent.
Anything in the foregoing to the contrary notwithstanding, the Company shall
have no liability to a Participant or any other party if the Purchase Right that
is intended to be exempt from or compliant with Section 409A of the Code is not
so exempt or compliant or for any action taken by the Board with respect
thereto.

 

  22. TAX-QUALIFICATION.

Although the Company may endeavor to (a) qualify a Purchase Right for favorable
tax treatment under the laws of the United States or jurisdictions outside of
the United States or (b) avoid adverse tax treatment (e.g., under Section 409A
of the Code), the Company makes no representation to that effect and expressly
disavows any covenant to maintain favorable or avoid unfavorable tax treatment,
anything to the contrary in this Plan, including Section 21, notwithstanding.
The Company shall be unconstrained in its corporate activities without regard to
the potential negative tax impact on Participants under the Plan.



 

  23. AUTOMATIC TRANSFER TO LOW PRICE OFFERING PERIOD.

To the extent permitted by Applicable Laws, if the Fair Market Value of the
Stock on any Purchase Date in an Offering Period is lower than the Fair Market
Value of the Stock on the Offering Date of such Offering Period, then all
Participants in such Offering Period, excluding those Participants who have
decreased their rate of Contributions to zero percent (0%) during such Offering
Period pursuant to Section 10.3, will be automatically withdrawn from such
Offering Period immediately after the exercise of their Purchase Right on such
Purchase Date and automatically re-enrolled in the immediately following
Offering Period (including an Offering Period beginning the same day) as of the
first day thereof.

 

11



--------------------------------------------------------------------------------

  24. AMENDMENT OR TERMINATION OF THE PLAN.

24.1    The Board may at any time and for any reason amend, suspend or terminate
the Plan, or any part thereof, except that (a) no such amendment shall affect
Purchase Rights previously granted under the Plan unless expressly provided by
the Board and (b) no such amendment may adversely affect a Purchase Right
previously granted under the Plan without the consent of the Participant, except
to the extent permitted by the Plan or as may be necessary to qualify the
Section 423(b) Plan as an employee stock purchase plan pursuant to Section 423
of the Code or to comply with any applicable law, regulation or rule. If the
Plan is terminated, the Board, in its discretion, may elect to terminate all
outstanding Offering Periods either immediately or upon completion of the
purchase of shares of Stock on the next Purchase Date (which may be sooner than
originally scheduled, if determined by the Board in its discretion), or may
elect to permit Offering Periods to expire in accordance with their terms (and
subject to any adjustment pursuant to Section 4.2 and/or Section 14). If the
Offering Periods are terminated prior to expiration, all amounts then credited
to Participants’ accounts that have not been used to purchase shares of Stock
will be returned to the Participants (without interest thereon, except as
otherwise required under Applicable Laws, as further set forth in Section 10.7
hereof) as soon as administratively practicable. In addition, an amendment to
the Plan must be approved by the stockholders of the Company within twelve
(12) months of the adoption of such amendment if such amendment would authorize
the sale of more shares than are then authorized for issuance under the Plan or
would change the definition of the corporations that may be designated by the
Board as Participating Companies.

24.2    Notwithstanding the foregoing, in the event that the Board determines
that continuation of the Plan or an Offering would result in unfavorable
financial accounting consequences to the Company, the Board may, in its
discretion and without the consent of any Participant, including with respect to
an Offering Period then in progress: (a) terminate the Plan or any Offering
Period, (b) accelerate the Purchase Date of any Purchase Period or Offering
Period, (c) reduce the discount applicable in determining the Purchase Price of
any Offering Period, (d) amend the Plan to conform with the safe harbor
definition under the Financial Accounting Standards Board Accounting Standards
Codification Topic 718 (or any successor thereto), (e) alter the Purchase Price
for any Offering Period or Purchase Period, (f) reduce the maximum number of
shares of Stock that may be purchased in any Offering Period, (g) reduce the
maximum percentage of Compensation a Participant may elect to set aside as
Contributions or (e) take any combination of the foregoing actions.

 

  25. MISCELLANEOUS.

25.1    Governing Law. The Plan shall be governed by, and construed in
accordance with, the laws of the State of California (except its choice-of-law
provisions).

25.2    Severability. If any provision of the Plan is or becomes or is deemed to
be invalid, illegal, or unenforceable for any reason in any jurisdiction or as
to any Participant, such invalidity, illegality or unenforceability shall not
affect the remaining parts of the Plan, and the Plan shall be construed and
enforced as to such jurisdiction or Participant as if the invalid, illegal or
unenforceable provision had not been included.

 

12



--------------------------------------------------------------------------------

APPENDIX A

FORMS OF

SUBSCRIPTION AGREEMENT

AND

NOTICE OF WITHDRAWAL

 

13



--------------------------------------------------------------------------------

SALESFORCE.COM, INC.

2004 EMPLOYEE STOCK PURCHASE PLAN

SUBSCRIPTION AGREEMENT

 

NAME (Please print):                                       
                                         
                                         
                                                         (Last)    (First)   
(Middle)

TM     Original application 
for the Offering Period beginning (date):                              
                                                                       

TM     Change in payroll deduction rate effective with the pay period beginning
(date):                                                                      

TM     Stop payroll deductions effective with the pay period beginning
(date):                                        
                                             

 

I. SUBSCRIPTION

I elect to participate in the 2004 Employee Stock Purchase Plan (the “Plan”) of
salesforce.com, inc. (the “Company”) and to subscribe to purchase shares of the
Company’s Stock in accordance with this Subscription Agreement, including the
Additional Terms and Conditions of Participation set forth in an addendum hereto
(the “Addendum”), and the Plan.

I authorize payroll deductions of      percent (in whole percentages not less
than 2%, unless an election to stop deductions is being made, or more than 15%)
of my Compensation on each pay day throughout the Offering Period in accordance
with the Plan. I understand that these payroll deductions will be accumulated
for the purchase of shares of Stock at the applicable purchase price determined
in accordance with the Plan. Except as otherwise provided by the Plan, I will
automatically purchase shares on each Purchase Date unless I withdraw from the
Plan by giving written notice on a form provided by the Company or unless my
eligibility or employment terminates.

I understand that I will not be able to increase my contribution percentage
above during a Purchase Period or Offering Period, and that I may only decrease
my contribution percentage once per Purchase Period.

I understand that I will automatically participate in each subsequent Offering
that commences immediately after the last day of an Offering in which I am
participating until I withdraw from the Plan by giving written notice on a form
provided by the Company or my eligibility or employment terminates.

I agree to make adequate provision for the federal, state, local and foreign tax
withholding obligations, if any, which arise upon my purchase of shares under
the Plan and/or my disposition of shares. The Company may withhold from my
compensation the amount necessary to meet such withholding obligations, or using
any other method specified in the Addendum.

I agree that, unless otherwise permitted by the Company, until I dispose of
shares I purchase under the Plan, I will hold such shares in the name(s) entered
above (and not in the name of any nominee) until the later of (i) two years
after the first day of the Offering Period in which I purchased the shares and
(ii) one year after the Purchase Date on which I purchased the shares. This
restriction only applies to the name(s) in which shares are held and does not
affect my ability to dispose of Plan shares.

I agree that I will notify the Global Equity Plan Services Group of the Company
in writing within 30 days after any sale, gift, transfer or other disposition of
any kind prior to the end of the periods referred to in the preceding paragraph
(a “Disqualifying Disposition”) of any shares I purchased under the Plan. If I
do not respond within 30 days of the date of a Disqualifying Disposition Survey
delivered to me by certified mail, the Company is authorized to treat my
nonresponse as my notice to the Company of a Disqualifying Disposition and to
compute and report to the Internal Revenue Service the ordinary income I must
recognize upon such Disqualifying Disposition.

 

II. PARTICIPANT DECLARATION

Any election I have made on this form revokes all prior elections with regard to
this form.

I am familiar with the provisions of the Plan and agree to participate in the
Plan subject to all of its provisions and subject to the Additional Terms and
Conditions of Participation set forth in the Addendum to this Subscription
Agreement. I understand that the Board of Directors of the Company reserves the
right to terminate the Plan or to amend the Plan and my right to purchase stock
under the Plan to the extent provided by the Plan or the Addendum. I understand
that the effectiveness of this Subscription Agreement is dependent upon my
eligibility to participate in the Plan.

 

Date:                                          
                                           

 

    Signature of Participant

 

14



--------------------------------------------------------------------------------

SALESFORCE.COM, INC.

2004 EMPLOYEE STOCK PURCHASE PLAN

NOTICE OF WITHDRAWAL

 

NAME (Please print):   

 

   (Last)    (First)    (Middle)

I elect to withdraw from the salesforce.com, inc. 2004 Employee Stock Purchase
Plan (the “Plan”) and the Offering which began on (date)                     
and in which I am participating (the “Current Offering”).

I understand that I am terminating immediately my interest in the Plan and the
Current Offering, and that no further payroll deductions will be made (provided
I have given sufficient notice before the next pay day). My payroll deductions
not previously used to purchase shares will not be used to purchase shares in
the Current Offering, but instead will be paid to me as soon as practicable. I
understand that I will not participate in the Plan unless I elect to become a
participant in another Offering by filing a new Subscription Agreement with the
Company. I understand that I will receive no interest on the amounts paid to me
from my Plan account, and that I may not apply such amounts to any other
Offering under the Plan or any other employee stock purchase plan of the
Company.

 

Date:                                                                         
                      Signature:  

 

 

15



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

             Page  

1.

 

Establishment, Purpose and Term of Plan

     1    

1.1

 

Establishment

     1    

1.2

 

Purpose

     1    

1.3

 

Term of Plan

     1  

2.

 

Definitions and Construction

     1    

2.1

 

Definitions

     1    

2.2

 

Construction

     3  

3.

 

Administration

     3    

3.1

 

Administration by the Board

     3    

3.2

 

Authority of Officers

     4    

3.3

 

Policies and Procedures Established by the Company

     4    

3.4

 

Indemnification

     4  

4.

 

Shares Subject to Plan

     4    

4.1

 

Maximum Number of Shares Issuable

     4    

4.2

 

Adjustments for Changes in Capital Structure

     5  

5.

 

Eligibility

     5    

5.1

 

Employees Eligible to Participate

     5    

5.2

 

Exclusion of Certain Stockholders

     5    

5.3

 

Determination by Company

     5  

6.

 

Offerings

     6  

7.

 

Participation in the Plan

     6    

7.1

 

Initial Participation

     6    

7.2

 

Continued Participation

     6  

8.

 

Right to Purchase Shares

     6    

8.1

 

Grant of Purchase Right

     6    

8.2

 

Calendar Year Purchase Limitation

     6  

9.

 

Purchase Price

     7  

10.

 

Accumulation of Purchase Price through Payroll Deduction

     7    

10.1

 

Amount of Payroll Deductions

     7    

10.2

 

Commencement of Payroll Deductions

     7    

10.3

 

Election to Change or Stop Contributions

     7    

10.4

 

Alternative Contributions

     7    

10.5

 

Administrative Suspension of Contribution

     8    

10.6

 

Participant Accounts

     8    

10.7

 

No Interest Paid

     8  

11.

 

Purchase of Shares

     8    

11.1

 

Exercise of Purchase Right

     8    

11.2

 

Pro Rata Allocation of Shares

     8    

11.3

 

Delivery of Certificates

     8    

11.4

 

Return of Cash Balance

     8    

11.5

 

Tax Withholding

     9    

11.6

 

Expiration of Purchase Right

     9    

11.7

 

Provision of Reports and Stockholder Information to Participants

     9  

12.

 

Withdrawal from Plan

     9    

12.1

 

Voluntary Withdrawal from the Plan

     9    

12.2

 

Return of Payroll Deductions

     9  

 

16



--------------------------------------------------------------------------------

             Page  

13.

 

Termination of Employment or Eligibility

     9  

14.

 

Change in Control

     10    

14.1

 

Definitions

     10    

14.2

 

Effect of Change in Control on Purchase Rights

     10  

15.

 

Nontransferability of Purchase Rights

     10  

16.

 

Compliance with Law

     10  

17.

 

Rights as a Stockholder and Employee

     10  

18.

 

Legends

     11  

19.

 

Notification of Disposition of Shares

     11  

20.

 

Notices

     11  

21.

 

Code Section 409A

     11  

22.

 

Tax Qualification

     11  

23.

 

Automatic Transfer to Low Price Offering Period

     11  

24.

 

Amendment or Termination of the Plan

     12  

25.

 

Miscellaneous

     12  

 

17